OPINION of the Court, by
Judge Clark.—
John Hutcheson having commenced an action of covenant, in the Green circuit court, against John Emerson, before a declaration was filed the following order was made : “ Bv consent, this suit is submitted to the final determination of James Allen, William Barret and William Barnet, and we agree that their award shall be made a judgment of the court.” The arbitrators made up and returneditheir award to the next court, in which they award one hundred and eighty-one dollars in favor oí Hutcheson ; which award, though objected to by Emerson, was made the judgment of the court; from which he prosecutes this appeal.
The submission in this case, according to the decisions of Blunt vs. Sprawl, Pr. Dec. 256, and Fitzgerald vs. Fitzgerald, Hard, Rep. 227, was too imperfect to authorise a judgment upon the award made in virtue thereof. As the plaintiff had not filed his declaration when the submission was made, it should have contained a concise statement of the nature of the controversy. This was not only necessary to direct the attention ol the arbitrators to the points which were to be adjudicated and settled by them, but to enable the court to a ’.certain with certainty, on the return of the award, that the controversy between the parties had been finally and *456Certainly decided. The circuit court should therefore have se|||(BÍde t'he award, and directed new proceedings from the return of the writ.
Judgment reversed, and new proceedings to be had, not inconsistent with the foregoing opinion.